Citation Nr: 1628093	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served with the Army National Guard from October 2001 to March 2002 and from June 2009 to March 2011.  He also served on active duty with the Army from January 2003 to January 2005, from September 2007 to December 2008, and from March 2011 to September 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a substantive appeal submitted in June 2014, the Veteran indicated that he wanted a hearing before the Board at the Providence RO on the issue of entitlement to service connection for sleep apnea.  Thereafter, in a March 2016 notification, the Veteran was informed that he was scheduled for a videoconference hearing before the Board at the Providence RO on May 18, 2016.  The Veteran did not appear for that hearing.  In a note added to the file by the Veteran's representative and dated May 19, 2016, it was reported that the Veteran informed his representative that he never received notification about the scheduled hearing.  In addition to this correspondence, the claims file also contains a copy of a notification that was sent to the Veteran at his current address on file and returned undelivered in June 2016.  According to the representative's note, the address the representative had on file was verified with the Veteran during the communication with him.  That address does not match the address on file with the Board.  It is clear under these circumstances that VA has an incorrect address on file and that the notification of the hearing was sent to that incorrect address. 
The Veteran's original request for a hearing must be fulfilled.  Therefore, the claim must be remanded so that the Veteran can be rescheduled for a travel board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before the Board at his local RO, according to the date of the original request for such a hearing.  The RO must notify the Veteran and his representative of the date and time of the scheduled hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2014), making sure to update the Veteran's address so that it matches the address on file with his representative.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

